Citation Nr: 0200225	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bruise or varicose 
veins on the left calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The veteran requested a Travel Board hearing in a September 
1998 VA Form 9.  Later, in a February 2001 statement, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2001).

The Board observes that, in an October 2001 informal hearing 
presentation, the veteran's national representative contends 
that the RO failed to issue a supplemental statement of the 
case following the September 2001 rating decision, which 
denied service connection for a bruise or varicose veins of 
the left calf as secondary to the veteran's service-connected 
left ankle condition.  However, as the RO stated in its 
letter of notification of its determination dated September 
14, 2001, that decision was not related to his pending appeal 
for direct service connection for a bruise or varicose veins 
of the left calf.  The Board agrees with the RO that the 
veteran's current claim for service connection on a secondary 
basis is a new claim, that is, a separate and distinct claim 
from his earlier claim for direct service connection for a 
bruise or varicose veins of the left calf.  See Ephraim v. 
Brown, 82 F.3d. 399 (Fed. Cir. 1996).  Since a notice of 
disagreement and substantive appeal "must be filed with the 
[VA] office from which the claimant received notice of the 
determination being appealed," an informal hearing 
presentation submitted directly to the Board does not meet 
the procedural requirements of 38 C.F.R. § 20.300 (2001).  
Should the veteran wish to appeal the RO's September 2001 
rating decision, a separate notice of disagreement should be 
submitted to the RO before September 14, 2002 as outlined in 
the VA Form 4107 enclosed with the RO's notification letter.



REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, this liberalizing legislation also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board finds that the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement of 38 U.S.C.A. § 5107 (West 1991), and 
is, therefore, applicable under Karnas.  See 38 U.S.C.A. § 
5107 (West Supp. 2001).  The VCAA also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

As noted above, the VCAA and new regulations now specifically 
provide that the duty to assist shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the veteran has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The treatment reports, medical 
examination, and etiology opinion requested below are in part 
to comply with the VCAA.  The relevant evidence is summarized 
below.  

The veteran claims that he currently suffers from a bruise or 
varicose veins in his left calf, which was manifested during 
service.  A review of the record reveals that there were no 
complaints, findings, or treatments of a bruise or a varicose 
veins during service.  Service medical records also include 
examination reports dated December 1989, September 1990, and 
April 1996 which reported a normal vascular system, as well 
as normal lower extremities.  A service separation 
examination performed in November 1996 revealed a normal 
vascular system, and an unstable left ankle.

After discharge from service, a VA arteries and veins 
examination was performed in February 1998.  The veteran was 
diagnosed with a several centimeter area of dilated veins 
which caused a bruise-like appearance.  While the examiner 
noted that the veteran's vascular condition was not connected 
to his knee problems, and diagnosed the veteran with an area 
of dilated veins on the left calf, the examiner did not 
provide an opinion as to whether the veteran's area of 
dilated veins was sustained in or manifested during service.  
Furthermore, the Board notes that although the examiner noted 
that the VA examination reports were on file, the veteran's 
claims file, including his service medical records, and VA 
treatment records was not available for review.  A 
determination of whether the veteran currently has a 
disability manifested by a bruise or varicose veins that is 
related to service requires review of the veteran's service 
medical records and post service treatment records. 

Therefore, in order to determine whether the veteran is 
entitled to service connection for a bruise or varicose veins 
on the left calf, another examination and nexus opinion are 
needed, which include a review of the veteran's claims file 
including the service medical records and post service 
treatment records.  The Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Wilson v. Derwinski, 2 Vet. App. 16, 13 (1991) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1999)).  
See also Abernathy v. Principi, 3 Vet. App. 461, 463-65 
(1992) (where VA examiner deferred diagnosis because claims 
folder was unavailable and stated that it "seems prudent" 
to review folder prior to reaching diagnosis, the Court 
remanded for completion of examination report); Stanton v. 
Brown, 5 Vet. App. 563, 569 (1993) (remand for VA examination 
to determine whether veteran had current back disability and, 
if so, whether it resulted from back injury noted in 
service).

Additionally, the veteran indicated that he received 
treatment soon after discharge at the VAMC, but no such 
records are associated with the claims file.  Specifically, 
in his June 1998 notice of disagreement, the veteran claimed 
that he was told by a VA physician that he needed to be 
treated by a vascular specialist for the bruised appearance 
on his leg.  Later, the veteran indicated that he was treated 
at the VAMC in September 1998.  Moreover, the veteran's 
representative pointed out that the veteran received 
treatment at the VAMC for his left calf disorder.  

In response to a request by the RO to obtain VA medical 
records, the VAMC informed the RO that it had no inpatient or 
outpatient records, but that the veteran received treatment 
in February 1997, and was seen for a compensation and pension 
examination.  The record does not show any subsequent attempt 
by the RO to secure the VA treatment records after 1997.

The Board considers that the veteran's VA treatment records 
may be pertinent to the issue of service connection for a 
bruise or varicose veins and should be obtained and then 
reviewed the VA examiner.  Therefore, the RO should determine 
if any additional non-VA or VA treatment records are 
available, as the duty to assist involves obtaining relevant 
medical records where indicated by the facts and 
circumstances of the individual case.  See 38 U.S.C.A. § 
5103A (West Supp. 2001); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 
Without obtaining and reviewing such treatment records, the 
Board cannot be sure that such records might not aid in the 
establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C.A. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  If such records cannot be located or do not 
exist, it should be noted in the record.

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is REMANDED for the following actions:

1. The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for a bruise or varicose veins 
on the left calf.  After obtaining any 
necessary authorizations from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  If the veteran 
indicates that there are no additional 
records, or if any request for such 
records has negative results, the claims 
file should be clearly documented to that 
effect.  The veteran and his 
representative should be informed of 
their and VA's respective duties in 
making further attempts to obtain records 
that could not be located. 38 C.F.R. § 
3.159 (2001).  

2.  After completion of these actions, 
the RO should schedule a VA examination 
of the veteran to clarify the nature and 
etiology of any bruises or varicose veins 
found on the left calf.  The veteran must 
be informed in writing of the potential 
consequences of his failure to appear for 
any scheduled examination.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examiner 
should document that such review was 
completed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is asked to 
provide an opinion as to whether the 
veteran has a disability manifested by a 
bruise or varicose veins on the left 
calf, and if so, whether it is at least 
as likely as not that it had its onset in 
or is other wise related to service.  A 
complete rationale should be given for 
all opinions and conclusions.

3.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 268 (1998).  In addition, any 
action considered necessary to comply 
with 38 U.S.C.A. § 5103A (West Supp. 
2001) and 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. § 
3.159), should also be accomplished.  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
claim for service connection for a bruise 
or varicose veins on the left calf.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

